GIBSON, J.
Plaintiffs in error have appealed from a judgment entered against them in the trial court, and on January 5, 1952, they filed their brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances, as stated in Fore v. Fore, 203 Okla. 75, 218 P. 2d 366, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the judgment for the defendants in error and enter judgment for the plaintiffs in error as prayed for in the petition in error.
HALLEY, V. C. J., and WELCH, CORN, JOHNSON, O’NEAL, and BING-AMAN, JJ., concur.